Citation Nr: 1529842	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for pain in both heels. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for neck spasms. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for low back pain.

4.  Whether new and material evidence has been received to reopen a claim for service connection for right hip pain.

5.  Whether new and material evidence has been received to reopen a claim for service connection for pain in both shoulders.

6.  Entitlement to service connection for a bilateral heel disability.  

7.  Entitlement to service connection for a neck disability.  

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for a bilateral shoulder disability.

11.  Entitlement to service connection for a left hip disability.

12.  Entitlement to service connection for bilateral upper extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984 and December 1990 to June 1991.  He also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.  

The Veteran provided testimony on his claims at a hearing before the undersigned in November 2014.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for a bilateral heel disability, a neck disability, a low back disability, a right hip disability, a bilateral shoulder disability, a left hip disability, and bilateral upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the claim for service connection for pain in heels.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2.  In a September 2002 rating decision, the RO denied the claims for service connection for neck spasms, low back pain, right hip pain, and pain in both shoulders.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.  

3.  Evidence received since the February 1998 and September 2002 rating decisions, relates to previously unestablished facts necessary to substantiate the claims for service connection for disabilities of the heels, neck, low back, right hip and shoulders.  






CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied service connection for pain in heels is final.  38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (1997).  

2.  The September 2002 rating decision that denied service connection for neck spasms, low back pain, right hip pain, and pain in both shoulders is final.  38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2002).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral heel disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral heel disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the Board's favorable disposition to reopen the claims for service connection and the need to remand the claims on the merits for additional evidence, the Board finds that no discussion of VA's duties to notify and assist is necessary at this time regarding the issues.

The RO denied the Veteran's claim of service connection for pain in heels in a February 1998 rating decision, finding that the evidence failed to show a chronic disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997).

The RO denied the Veteran's claims of service connection for neck spasms, low back pain, right hip pain, and pain in both shoulders in a September 2002 rating decision, finding that the evidence failed to show chronic disabilities.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).

The evidence received since the February 1998 and September 2002 rating decisions include evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  For example, a June 2012 VA examination report shows a diagnosis of degenerative arthritis of the neck, lumbar strain, right hip degenerative joint disease, and plantar fasciitis; a July 2005 private treatment record shows a diagnosis of right shoulder degenerative arthritis; and an April 1996 private treatment record shows a diagnosis of chronic muscle strain and spasms of the shoulders.  This new evidence addresses the reason for the previous denials.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.


ORDER

The application to reopen the claim of service connection for pain in heels is granted.

The application to reopen the claim of service connection for neck spasms is granted. 

The application to reopen the claim of service connection for low back pain is granted.

The application to reopen the claim of service connection for right hip pain is granted.

The application to reopen the claim of service connection for pain in both shoulders is granted.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection.

The VA examiner who evaluated the Veteran in June 2012 stated that prior records indicate that the Veteran worked several labor jobs including but not limited to being a meat cutter and a laborer for Dana Corporation building piston rings.  He indicated that the Veteran also reported being self-employed in the restaurant/bar business.  The examiner asserted that the Veteran's disabilities are likely consistent with degenerative arthritis from heavy labor jobs.  He opined that the Veteran's disabilities were least likely due to a service and that they were more likely due to his heavy labor job history.

During the November 2014 Board hearing, the Veteran indicated that after service he owned and managed a bar and grill.  He asserted that his role as an owner and manager did not require heavy labor.  He stated that the only time he performed heavy labor was during service.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the Board finds the Veteran's assertions that his employment after service as a bar owner and manager did not require heavy labor to be credible.  Thus, the VA examiner's opinions appear to be based on the inaccurate premise that the Veteran worked heavy labor jobs after service.  Therefore, the Board finds that the June 2012 opinion is inadequate because it is based upon an inaccurate fact.  An addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the June 2012 VA examiner or, if unavailable, to another suitably qualified VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (including the December 2014 private medical opinion from Dr. T.Z.), and lay statements.  

The examiner is asked to offer an addendum opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current neck, low back, feet/heel, shoulder, or hip disability, or upper extremity radiculopathy, is related to service. 

In offering the requested opinions, the examiner is asked to assume that the Veteran's employment after service did not require heavy labor.  Also, the examiner is asked to discuss the private medical opinion dated in December 2014.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  After completion of the above development, the AOJ should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


